UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA
         v.
                                                          Criminal Action No. 21-730 (CKK)
    DANEAN MACANDREW,
              Defendant


                                  MEMORANDUM OPINION
                                    (December 19, 2022)

        This criminal case is one of nearly one thousand arising from the insurrection at the United

States Capitol on January 6, 2021. For her actions at the Capitol on January 6, Defendant Danean

Macandrew is charged by information with four misdemeanors. Before the Court is Defendant’s

[30] Motion for Transfer of Venue (“Motion”). Defendant argues that this matter should be

transferred to the United States District Court for the Central District of California or any other

district not bordering the District of Columbia because, she insists, no unbiased jury could be

empaneled in this district.

        Every court of this jurisdiction, 1 including this Court, 2 has rejected Defendant’s arguments.

Indeed, in Eicher, this Court rejected each of the arguments that Defendant raises in the pending

Motion. The Court incorporates as part of this memorandum opinion that analysis and relies on

its reasoning here.




1
  E.g., United States v. Nassif, Crim. A. No. 21-421 (JDB), 2022 WL 4130841 (D.D.C. Sept. 12,
2022); United States v. Brock, --- F. Supp. 3d ---, 2022 WL 3910549, at *5-6 (D.D.C. Aug. 31,
2022) (JDB) United States v. Garcia, Crim. A. No. 21-0129 (ABJ), 2022 WL 2904352, at *15
(D.D.C. July 22, 2022); United States v. Rhodes, --- F. Supp. 3d ---, 2022 WL 231554, at *21-
23) (D.D.C. June 28, 2022) (APM); United States v. Bochene, 579 F. Supp. 3d 177, 181-82
(D.D.C. 2022).
2
  United States v. Eicher, Crim. A. No. 22-038, 2022 WL 11737926 (Oct. 20, 2022).
                                                  1
       The Court directed, by minute order dated November 10, 2022, Defendant to discuss

Eicher in her reply due December 12, 2022. No reply has been filed. As Defendant has offered

no reason for the Court to depart from its analysis in Eicher, the Court shall reaffirm it here and

DENY Defendant’s [30] Motion for Transfer of Venue by separate order.


Dated: December 19, 2022                                  /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                2